Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. Asmus on February 10, 2021.
The application has been amended as follows:
CLAIMS

1. (Currently Amended) A non-transitory computer-readable storage medium storing a computer program 
               receive, by the one or more processors, operational data of a vehicle, wherein the operational data is collected by a component of the vehicle;
               receive, by the one or more processors, a selection indicating a processing mode to process the operational data;
identify, by the one or more processors and based on the processing mode, a simulation component configured to simulate the component of the vehicle;             
               transform, by the one or more processors, the operational data into an instruction for the simulation component, wherein the instruction is in a format executable by the simulation component to simulate the component of the vehicle, wherein transforming the operational data into the instruction comprises:
                searching, by the one or more processors, a database for a signal name relevant to a field within the operational data;
                in response to a presence of the signal name in the database, generating a command line instruction using the signal name; and
                in response to an absence of the signal name in the database, generating the command line instruction as a no-operation instruction;
               receive, by the one or more processors, an output of the simulation performed by the simulation component; [[and]]
               train, by the one or more processors using the received output of the simulation, an intrusion detection model and
wherein the intrusion detection model is deployed to the vehicle to predict and/or detect abnormal behaviors exhibited by the vehicle by classifying sensor outputs or network communication messages into different operating modes of the vehicle
and
notify a system of the vehicle to generate alerts to indicate a potential cyberattack.



11.  (Currently Amended) A system comprising:
a memory device configured to store operational data collected by a component of a vehicle; 
a hardware processor configured to be in communication with the memory device, the hardware processor being configured to:
retrieve the operational data from the memory device; 
receive a selection indicating a processing mode to process the operational data;                            identify, based on the processing mode, a simulation component configured to simulate the component of the vehicle; 
search a database for a signal name relevant to a field within the operational data; 
in response to a presence of the signal name in the database, generate a command line instruction using the signal name; and 
in response to an absence of the signal name in the database, generate the instruction as a no-operation instruction; 
transform the operational data into an instruction for the simulation component, wherein the instruction for the simulation component is in a format executable by the simulation component to simulate the component of the vehicle; 
receive an output of the simulation performed by the simulation component; and 
train an intrusion detection model using the received output of the simulation performed by the simulation component, wherein the hardware processor is configured to deploy the trained intrusion detection model to the vehicle to predict and/or detect abnormal behaviors exhibited by the vehicle by classifying sensor outputs or network communication messages into different operating modes of the vehicle and notifying a system of the vehicle to generate alerts for security systems or personnel to indicate a potential cyberattack.

17.  (Currently Amended) A system comprising: a simulation environment comprising a simulation component, wherein the simulation component comprises sensors of different resistance and voltages that are stimulated by signals to generate output signals in order to simulate a 
a memory device that stores operational data collected by the component of a vehicle; 
a hardware processor configured to be in communication with the memory device and the simulation environment, the hardware processor being configured to: 
retrieve the operational data from the memory device; 
receive a selection indicating a processing mode to process the operational data; 
identify, based on the processing mode, the simulation component in the simulation environment, wherein the simulation component is configured to simulate the component of the vehicle; Page 9 of 23Docket: 17-3785 
transform the operational data into an instruction for the simulation component, wherein the instruction is in a format executable by the simulation component to simulate the component of the vehicle, wherein receiving the operational data comprises: 
receiving, by one or more processors, a request for operation data associated with a set of time; and 
identifying, by the one or more processors, the operational data from a database based on the set of time, wherein the database is configured to store a plurality of operational data collected by a plurality of components of the vehicle; and
send the instruction to the simulation environment; 
wherein the simulation component of the simulation environment is configured to: execute the instruction to generate an output; and 
send the output to the hardware processor; 
wherein the hardware processor is further configured to train an intrusion detection model using the cyberattack.

22.(Currently Amended) A non-transitory computer-readable storage medium having instructions encoded thereon for a computer program product of training data generation, the computer program being arranged such that, when executed by 
receive operational data of a vehicle, wherein the operational data is collected by a component of the vehicle, wherein receiving the operational data comprises: 
receiving, by one or more processors, a request for operation data associated with a set of time; and 
identifying, by the one or more processors, the operational data from a database based on the set of time, wherein the database is configured to store a plurality of operational data collected by a plurality of components of the vehicle; 
receive a selection indicating a processing mode to process the operational data; 
identify, based on the processing mode, a simulation component, wherein the simulation component comprises a computer program that simulates programs that are run by a system of a vehicle to simulate the component of the vehicle; transform the operational data into an instruction for the simulation component, wherein the instruction is in a format executable by the simulation component to simulate the component of the vehicle, wherein transforming the operational data into the instruction comprises: 
searching, by the one or more processors, a database for a signal name relevant to a field within the operational data; 
in response to a presence of the signal name in the database, generating a command line instruction using the signal name; and 
in response to an absence of the signal name in the database, generating the command line instruction as a no-operation instruction; 
receive an output of the simulation performed by the simulation component; and
train, by the one or more processors, an intrusion detection model, using the received output of the simulation performed by the simulation Page 11 of 23Docket: 17-3785 component, that is deployed to the vehicle by the one or more processors to predict and/or detect abnormal behaviors exhibited by the vehicle by classifying sensor outputs or network communication messages into different operating modes of the vehicle and notifying a system of the vehicle to generate alerts for security systems or personnel to indicate a potential cyberattack.

Allowable Subject Matter
Claims 1, 3-4, 7-11, 13-15 17, 21-22 and 26 are pending and allowed. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ANDREW BERNS whose telephone number is (313)446-4892.  The examiner can normally be reached on Monday - Friday 9:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on 571-272-1206.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MICHAEL BERNS
Primary Examiner
Art Unit 3663



/MICHAEL A BERNS/           Primary Examiner, Art Unit 3663